The Court
held that our statute regulating chancery appeals is broad enough to authorize such an appeal in a. cause thus circumstanced; but that before the appeal can be brought to a hearing, or any further proceedings had in the cause, the proper steps must be taken to bring in as parties the representatives of the deceased complainant, and his heirs at law.
Motion denied.
The Court held that, in view of the nature of the proceedings, and of the statute regulating the settlement of estates and the powers and duties of administrators, it was not authorized to require and enforce payment of alimony by the administrator.
Motion denied.